This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-2092

                                  Ahmed Ghanim,
                                     Relator,

                                         vs.

                    FedEx Kinko’s Office and Print Services, Inc.,
                                   Respondent,

              Department of Employment and Economic Development,
                                  Respondent.

                                 Filed May 26, 2015
                                      Affirmed
                                    Reilly, Judge

               Department of Employment and Economic Development
                               File No. 32906446-3

Ahmed Ghanim, Minneapolis, Minnesota (pro se relator)

FedEx Kinko’s Office and Print Services, c/o TALX UCM Services Inc., St. Louis,
Missouri (respondent)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent Department of Employment and Economic Development)

      Considered and decided by Reilly, Presiding Judge; Ross, Judge; and Kirk, Judge.
                        UNPUBLISHED OPINION

REILLY, Judge

      Relator challenges the unemployment-law judge’s (ULJ) determination that he is

ineligible to receive unemployment benefits because he quit his employment without a

good reason caused by his employer. We affirm.

                                        FACTS

      Relator Ahmed Ghanim worked at respondent FedEx Kinko’s Office and Print

Services, Inc. (FedEx) as center consultant until he quit due to stressful working

conditions and health concerns. Relator worked approximately 38 hours per week. As

part of his employment, relator was required to lift packages over 50 pounds and to stand

on his feet for eight hours at a time. On September 20, 2014, relator quit his employment

because he started having pain in his back and hands. In addition, his job required him to

multi-task, which caused him “extreme headaches.”

      Relator applied for unemployment benefits with the Minnesota Department of

Employment and Economic Development (DEED). DEED determined that relator was

ineligible for unemployment benefits. After an administrative appeal, a ULJ held an

evidentiary hearing. Relator represented himself, and no one appeared on behalf of

FedEx. The ULJ determined that relator did not have good reason to quit caused by the

employer and that he did not quit out of medical necessity. The ULJ found that relator

quit specifically because “the job became too difficult for him.” The ULJ also found that

relator did not notify his employer of his health issues prior to quitting. Relator moved




                                            2
for reconsideration. The ULJ denied the request for reconsideration and affirmed his

prior ruling.

       Relator appeals.

                                     DECISION

       Relator appeals from the ULJ’s decision that he is ineligible for unemployment

benefits because he quit his employment with FedEx.          This court reviews a ULJ’s

decision to deny unemployment benefits to determine whether the findings, inferences,

conclusions, or decision are in violation of constitutional provisions, in excess of

statutory authority, made upon unlawful procedure, affected by an error of law,

unsupported by substantial evidence, or arbitrary and capricious. Minn. Stat. § 268.105,

subd. 7(d) (2014). The ULJ’s factual findings are viewed in the light most favorable to

the decision being reviewed, and this court defers to the ULJ’s credibility determinations.

Skarhus v. Davanni’s Inc., 721 N.W.2d 340, 344 (Minn. App. 2006). Whether the ULJ’s

findings establish that the applicant falls within a statutory exception to ineligibility

presents a question of law, which we review de novo. See, e.g., Nichols v. Reliant Eng’g

& Mfg., Inc., 720 N.W.2d 590, 594-95 (Minn. App. 2006); Madsen v. Adam Corp., 647
N.W.2d 35, 38-39 (Minn. App. 2002) (reviewing application of the medical-necessity

exception de novo).

       The purpose of the Minnesota Unemployment Insurance Law is to assist those

who are “unemployed through no fault of their own.” Minn. Stat. § 268.03, subd. 1

(2014). The law is “remedial in nature and must be applied in favor of awarding

unemployment benefits,” and any provision precluding receipt of benefits must be


                                            3
narrowly construed. Minn. Stat. § 268.031, subd. 2 (2014). There is no burden of proof

in unemployment-insurance proceedings, Minn. Stat. § 268.069, subd. 2 (2014), nor is

there equitable denial or allowance of benefits. Minn. Stat. § 268.069, subd. 3 (2014).

       An employee who quits employment is generally ineligible for unemployment

benefits. Minn. Stat. § 268.095, subd. 1 (2014). “A quit from employment occurs when

the decision to end the employment was, at the time the employment ended, the

employee’s.” Id., subd. 2(a). It is undisputed that relator quit his employment. An

employee who quits employment, however, is eligible for benefits if the employee quits

because of one of the exceptions listed in Minn. Stat. § 268.095, subd. 1.

       Relator challenges the ULJ’s conclusion that none of the exceptions in Minn. Stat.

§ 268.095, subd. 1, apply to his case. One exception found in Minn. Stat. § 268.095 is

when a “serious illness or injury made it medically necessary that the applicant quit,”

provided that (1) the applicant informs the employer about the medical problem, (2) the

applicant requests an accommodation, and (3) no reasonable accommodation is made

available. Minn. Stat. § 268.095, subd. 1(7).

       Relator claims that he quit because he was unable to complete the job

requirements due primarily to back pain. But relator did not inform FedEx of his back

issues prior to quitting, and the ULJ found that relator “never went to see a doctor, never

notified the employer of his issues, and did not request an accommodation prior to

quitting.” Minnesota Statutes section 268.095, subdivision 1(7), is clear that a request for

an accommodation is a prerequisite to the application of the medical-necessity exception.




                                             4
      Because relator did not inform FedEx of his medical issues and did not submit a

request to his employer for an accommodation, relator did not meet all of the

requirements for the medical-necessity exception. The ULJ did not err in refusing to

apply the medical-necessity exception to relator’s situation. Accordingly, the record

substantially supports the ULJ’s decision that relator quit his employment without a good

reason caused by his employer and is ineligible for unemployment benefits.

      Affirmed.




                                           5